DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-12, 14 and 15 are pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 9 of comments, filed 12/27/2021, with respect to the rejection(s) of claim(s) 1, as amended, under §102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “DJI Introduces New Geofencing System for its Drones” DJI press release (11/17/2015) (NPL-DJI).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-9, 11-12,and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0259912, in light of “DJI Introduces New Geofencing System for its Drones” (NPL-DJI).
As for claim 1, Michini teaches a method for controlling an unmanned aerial vehicle {UAV), (abstract, Fig. 1. "A user of the system can utilize one or more user interfaces to assign GCPs to geographic locations, and the system can generate a flight plan for the UAV to implement."[0018])
comprising: receiving a position of each of two targets in an image (See Fig. 2; " ... the system can receive an identification of a geographic area, such as a city block, a house address, geographic coordinates, and so on, and present imagery ( e.g., satellite imagery) of the identified geographic area. Within the presented user interface, the user can select points within the imagery to be assigned as GCPs (e.g., the user can press on a particular portion of a touch-sensitive screen, mouseclick, and so on)."[0018]; Note the possibility of multiple waypoints within one image.);
 controlling the UAV to fly based on a flight path including the at least two targets that is determined according to the position of each of the target at least two targets in the image; (the picked targets are used to generate a flight plan of the UAV to fly to each point: " ... the UAV 4 travels according to a generated flight plan ... that identifies waypoints ... for the UAV 4 to travel to, with each waypoint associated with a GCP."[0021])
Michini does not specifically teach including: in response to determining that the flight path is feasible, controlling the UAV to follow the flight path and in response to determining that the flight path is not feasible, presenting a failure prompt. However, geofencing of drones to not allow particular trajectories is already known in the art. (“The drone will by default not fly into or take off in, locations that raise safety or security concerns. “(NPL-DJI, 3rd paragraph))

As for claim 2, Michini, as modified, also teaches in response to detecting that each of the at least two targets is on the ground: (Michini: Fig. 2 targets defined in image, ground control points need to be on the ground and oriented towards the sky to be oriented correctly for use)
obtaining a preset reference height and a flight height of the UAV relative to a ground (Michini: the "safe altitude" shown in Fig. lA; the flight height of the UAV relative to the ground is necessary to be known when the UAV is descending) and
controlling the flight of the UAV according to the preset reference height, the flight height, and the position of each of the at least two targets in the image. (Michini: Again, if two waypoints have been picked out in the original image, the UAV will fly to both. [0021] "As will be described in FIG. 1B, upon reaching vertically above a GCP location (e.g., GCP location I0A) at the safe altitude 12, the UAV 4 descends towards the surface (e.g., ground) on which the GCP was assigned, and performs an action to designate the surface as a GCP, along with obtaining location information of the designated surface. "[0021] )
As for claim 3, Michini, as modified, teaches wherein controlling the flight of the UAV according to the preset reference height, the flight height, and the position of each of the at least two targets in the image comprises: calculating a corresponding position of each of the at least two targets on the ground according to the position of each of the at least two targets in the image; (Michini: Note that the targets are used as waypoints for a trajectory passing through all of them. [0021]. See Fig. 2 for the image interface. Controlling of the flight: “To ensure that the GCPs encompass the identified geographic area, and specifically sufficiently encompass a geographic area that will be utilized in a subsequent UAV flight plan to perform a job (e.g., a flight plan to inspect for damage of the geographic area), the system 
comparing the flight height with the preset reference height; (Michini: preset reference height is the "safe altitude" shown in Fig. lA) and in response to the flight height being greater than the preset reference height: controlling the UAV to fly to the preset reference height; and controlling the UAV to fly at the preset reference height. (Michini: This is implicit in the statement "the user can designate the ground sampling distance and altitude at which the UAV 4 is to travel at (e.g., the safe altitude 12) ... "[0041]. Altitude maintenance of UAVs during flight is known in the art.)
As for claim 4, Michini, as modified, also teaches wherein controlling the flight of the UAV according to the preset reference height, the flight height, and the position of the target in the image comprises: calculating a corresponding position of each of the at least two targets on the ground according to the position of each of the at least two targets in the image; (Michini: Note the possibility of multiple waypoints within one image, as shown in Fig. 2. "…the system can receive an identification of a geographic area, such as a city block, a house address, geographic coordinates, and so on, and present imagery ( e.g., satellite imagery) of the identified geographic area. Within the presented user interface, the user can select points within the imagery to be assigned as GCPs ( e.g., the user can press on a particular portion of a touch-sensitive screen, mouseclick, and so on). "[0018], "A user of the system can utilize one or more user interfaces to assign GCPs to geographic locations, and the system can generate a flight plan for the UAV to implement. "[0018]. If the flight path can be created, this involves "calculating a corresponding position of the target on the ground.")
comparing the flight height with the preset reference height; (Michini: preset reference height is the "safe altitude" in Fig. lA, flight height has to be analyzed in order to see if the "safe height" is being flown at) and
in response to the flight height being less than the preset reference height, controlling the UAV to fly at the flight height toward the corresponding position of each of the at least two targets on the ground and to hover over the corresponding position. (Michini: UAV flies at "safe height" until it reaches a spot over the target and then hovers: flying at safe height, [0025]. "Optionally, the UAV 4 can travel to a location vertically above the GCP location I0A, and hover until receiving confirmation from a nearby operator (e.g., a human operator utilizing a user device in wireless communication with the UAV 4) to descend."[0026]. Note that multiple GCPs can be in the trajectory.[0021])
As for claim 5, Michini, as modified, also teaches wherein obtaining the flight height comprises obtaining the flight height through a sensor. (Michini:  " ... the UAV 4 can utilize a field of view of the camera along with a distance of the UAV 4 to the surface (e.g., using a Lidar, Leddar, sensor, barometric reading, and so on) to extrapolate location information at the centroid." [0031].)
As for claim 6, Michini, as modified, also teaches wherein the sensor comprises at least one of an ultrasonic sensor, a time-of-flight {TOF) sensor, an infrared sensor, a microwave sensor, or a proximity sensor. (Michini: " ... the UAV 4 can utilize a field of view of the camera along with a distance of the UAV 4 to the surface (e.g., using a Lidar, Leddar, sensor, barometric reading, and so on) to extrapolate location information at the centroid." [0031] (LIDAR, Leddar uses TOF of light)) 8. 
As for claim 7, Michini, as modified, teaches an unmanned aerial vehicle {UAV), (Michini: Fig. la) comprising: a processor configured to: receive a position of each of at least two targets in an image (Michini: processor: Fig. 6, [0093], receiving position of at least two targets in image, see Fig. 2, [0018]. Note that multiple targets can be picked);
control the UAV to fly based on a flight path including the at least two targets that is determined according to the position of each of the at least two targets in the image,. (Michini: the picked targets are used to generate a flight plan of the UAV to fly to each point: "...the UAV 4 travels according to a generated flight plan...that identifies waypoints…for the UAV 4 to travel to, with each waypoint associated with a GCP."[0021]
including: in response to determining that the flight path is feasible, controlling the UAV to follow the flight path; (NPL-DZI: geofencing)
and in response to determining that the flight path is not feasible, presenting a failure prompt. (NPL-DZI: geofencing)
As for claim 8, Michini, as modified, also teaches a sensor configured to obtain a flight height of the UAV relative to a ground; and a storage device storing a preset reference height. (Michini: Height sensor:" ... the UAV 4 can utilize a field of view of the camera along with a distance of the UAV 4 to the surface (e.g., using a Lidar, Leddar, sensor, barometric reading, and so on) to extrapolate location information at the centroid." [0031]. Use of a preset "safe altitude" is mentioned: "Therefore, the user can designate the ground sampling distance and altitude at which the UAV 4 is to travel at (e.g., the safe altitude 12 ... " [0041] which implicitly implies use of a storage device.)
As for claim 9, Michini, as modified,  also teaches wherein the processor (Michini: see Fig. 6) is further configured to, in response to detecting that each of the at least two targets is on the ground: (Ground control points need to be on the ground and oriented towards the sky to be oriented correctly for use. See [0040] for determining that the target is not grossly tilted and [0042] for geospatial position)
obtain the preset reference height; (Michini: "Therefore, the user can designate the ground sampling distance and altitude at which the UAV 4 is to travel at (e.g., the safe altitude 12) ... "[0041] (processor receives and saves the safe altitude)) and
control the flight of the UAV according to the preset reference height, the flight height, and
the position of each of the at least two targets in the image. (Michini: In order to maintain flight at the "safe altitude", the flight height needs to be known and used; while the UAV is flying to above the target location, which has been determined by the position of the target in the image [0024] See [0021] for the trajectory passing through all the picked waypoints.).
As for claim 11, Michini, as modified, also teaches wherein the processor (see Fig. 6) is further configured to: calculate a corresponding position of the target on the ground according to the position of each of the at least two targets in the image; (Michini: " ... the system can receive an identification of a geographic area, such as a city block, a house address, geographic coordinates, and so on, and present imagery ( e.g., satellite imagery) of the identified geographic area. Within the presented user interface, the user can select points within the imagery to be assigned as GCPs (e.g., the user can press on a particular portion of a touch-sensitive screen, mouseclick, and so on). "[0018], also: "A user of the system can utilize one or more user interfaces to assign GCPs to geographic locations, and the system can generate a flight plan for the UAV to implement."[0018]. If the flight path can be created, this involves "calculating a corresponding position of the target on the ground." Note the possibility of multiple waypoints within one image.)
compare the flight height with the preset reference height; (Michini: preset reference height is the "safe altitude" in Fig. lA, flight height has to be analyzed in order to see if the "safe height" is being flown at) and
in response to the flight height being less than the preset reference height, control the UAV to fly at the flight height toward the corresponding position of each of the at least two targets on the ground and to hover over the corresponding position. (Michini: UAV flies at "safe height" until it reaches a spot over the target and then hovers: flying at safe height, [0025]. "Optionally, the UAV 4 can travel to a location vertically above the GCP location I0A, and hover until receiving confirmation from a nearby operator (e.g., a human operator utilizing a user device in wireless communication with the UAV 4) to descend."[0026] If the UAV is less than at the "safe height" it is possibly in danger, so it moves up to the "safe height". And as pointed out above, multiple GCPs in one flight are possible.)
As for claim 12, Michini, as modified, also teaches wherein the sensor comprises at least one of an ultrasonic sensor, a time-of-flight {TOF) sensor, an infrared sensor, a microwave sensor, or a proximity sensor. (Michini: " ... the UAV 4 can utilize a field of view of the camera along with a distance of the UAV 4 to the surface (e.g., using a Lidar, Leddar, sensor, barometric reading, and so on) to extrapolate location information at the centroid." [0031] (LIDAR, Leddar uses TOF of light).)
As for claim 14, Michini, as modified, teaches wherein one target of the at least two targets is on the ground; the method further comprising: (Michini: location of GCPs [0021], Fig. 1A)
in response to detecting that an orientation of the one target on the ground is toward a sky, (Michini: Ground control points need to be oriented towards the sky to be oriented correctly for use. See [0040] for determining that the target is not grossly tilted and [0042] for geospatial positioning.
controlling the UAV to fly according to a position pointed to by the one target on the ground. (Fig. 1A, [0021])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Michini and NPL-DJI as applied to claims 7 above, and further in view of “Altitude Hold Mode” (NPL-copter) and “Altitude control of a Quadcopter” (NPL-Mukarram).
As for claim 10, Michini, as modified, teaches wherein the processor (see Fig. 6) is further configured to: calculate a corresponding position of each of the at least two targets on the ground according to the position of each of the at least two targets in the image; (Michini: GCP target is picked out in image to generate coordinates to fly to; multiple targets are possible [0018],[0024])
compare the flight height with the preset reference height; (Michini: preset reference height is the "safe altitude" shown in Fig. lA) and
in response to the flight height being greater than the preset reference height: controlling the UAV to fly to the preset reference height; and controlling the UAV to fly at the preset reference height. (Michini: This is implicit in the statement "the user can designate the ground sampling distance and altitude at which the UAV 4 is to travel at (e.g., the safe altitude 12) ... " [0041]. 
Michini, as modified, does not specifically teach exactly how the UAV flies at different heights, but altitude maintenance of UAVs during flight is known in the art, as shown in NPL-copter and NPL-Mukarram. It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have implemented one of the ways to maintain UAV altitude in the system of Michini, as modified,. The motivation would have been to automatically maintain UAV flight at a particular altitude above the ground without need for continuous manual input.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Michini and NPL-DJI as applied to claims 1 above, and further in view of “Altitude Hold Mode” (NPL-copter), NPL-Mukarram and US Pub 2017/0150308 (Jones).
As for claim 15, Michini, as modified, teaches in response to detecting that one target of the at least two targets is on a ground, controlling the UAV to fly according to the position of the one target in the image, (Michini: Fig. 1A [0021])
including: obtaining a preset reference height; (this would be Michini’s "threshold height") 
calculating a corresponding position of the one target on the ground according to the position of the one target in the image; ([0021], see Fig. 2 as well)
and controlling the UAV to fly according to a relationship between the preset reference height and a flight height of the UAV, (Michini: the "safe height" is a fixed distance above the ground; so is the "threshold height". Thus there is a relationship.) 
and in response to the flight height being greater than the present reference height: (Michini:[0028])
controlling the UAV to descend to the preset reference height; (Michini: "...the UAV 4 can descend to a threshold distance above the surface at which it can manipulate a fluid spraying system to spray the surface with a known shape. For instance, the UAV 4 can hover at the threshold distance and manipulate a fluid spraying system to spray a circle or sphere of a particular radius."[0028])
and controlling the UAV to fly at the preset reference height. (Michini: UAV is hovering while marking operation is being carried out. [0028])
Michini, as modified, does not specifically teach exactly how the UAV flies at different heights, but altitude maintenance of UAVs during flight is known in the art, as shown in NPL-copter and NPL-Mukarram. It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have implemented one of the ways to maintain UAV altitude in the system of Michini. The motivation would have been to automatically maintain UAV flight at a particular altitude above the ground without need for continuous manual input.
Michini, as modified, does not specifically teach the case when the preset reference height is higher than the flight height. However, present FAA regulations state an upper limit at which a drone can fly at. (400 ft ceiling in US, effective from August 2016), which can be treated as the preset reference height. This is measured from the ground, thus a UAV flying at a particular (lower) altitude is controlling the UAV to fly according to a relationship between the preset reference height and a flight height of the UAV
including: in response to the flight height being less than the preset reference height, controlling the UAV to fly at the flight height toward the corresponding position of the target on the ground; (this would automatically occur if the reference height is the upper drone altitude limit and the UAV has had geofencing installed to handle the FAA upper limit. See Jones for geofencing involving an altitude [0048],[0052] )
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have implemented the geofencing of Jones into the system of Michini, as modified,. The motivation would have been to implement the existing FAA regulations on upper limits of drone flying so that the constraint was carried out automatically. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/SZE-HON KONG/Primary Examiner, Art Unit 3661